Case: 2:19-cv-02770-MHW-EPD Doc #: 10 Filed: 04/23/20 Page: 1 of 3 PAGEID #: 53




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Wendell Leonard Cruse,

      Plaintiff,

      v.                                     Case No. 2:19-cv-2770

Sgt. John Montrose, et al.,                  Judge Michael H. Watson

      Defendants.                            Magistrate Judge Deavers

                              OPINION AND ORDER

      Wendell Leonard Cruse (“Plaintiff”) is a state inmate proceeding without

the assistance of counsel. He filed this action against Sergeant John Montrose

(“Montrose”), Major Turner (“Turner”), and Unknown Techcare Employees

(“Techcare Employees”). Compl., ECF No. 1. Magistrate Judge Deavers issued

a report and recommendation (“R&R”) granting Plaintiff’s motion to proceed in

forma pauperis (“IFP”) and, after conducting an initial screening of his Complaint

pursuant to 28 U.S.C. § 1915(e), recommending dismissal of Plaintiff’s claims.

R&R, ECF No. 7. Plaintiff filed a timely objection. ECF No 9.

                                   I.    STANDARD

      Federal Rule of Civil Procedure 72(b)(2) provides that “[w]ithin 14 days

after being served with a copy of the recommended disposition, a party may

serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “The district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly
Case: 2:19-cv-02770-MHW-EPD Doc #: 10 Filed: 04/23/20 Page: 2 of 3 PAGEID #: 54




objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3).

                                      II. ANALYSIS

          A. Denial of Access to Courts

       Plaintiff objects to the Magistrate Judge’s determination that he did not

adequately plead that he was denied access to the courts, contending that denial

of access to the law library “caused [him] grievous harm.” Obj. 2, ECF No. 9.

The Court finds no error with the Magistrate Judge’s conclusion that Plaintiff

failed to adequately allege an access-to-courts claim because there is no

evidence of a non-frivolous claim lost or that Montrose actually caused the injury.

See R&R 4–5. Conclusory statements of “grievous harm” are insufficient.

Plaintiff’s first objection is overruled.

   B. Denial of Medical Care

       Next, the Magistrate Judge recommended dismissal of Plaintiff’s second

claim because he failed to name any specific defendants listed in his Complaint

that were responsible for the alleged harm. Upon de novo review the Court

agrees and overrules Plaintiff’s second objection.

   C. Cruel and Unusual Punishment

       Last, Plaintiff objects to dismissal of his claim that he received insufficient

food in violation of the Eighth Amendment’s prohibition of cruel and unusual

punishment. The Court agrees with the Magistrate Judge’s conclusions that

Case No. 2:19-cv-2770                                                       Page 2 of 3
Case: 2:19-cv-02770-MHW-EPD Doc #: 10 Filed: 04/23/20 Page: 3 of 3 PAGEID #: 55




Plaintiff both failed to connect a specific defendant with the alleged harm and

also substantively failed to state a claim for relief. Plaintiff’s third objection is

overruled.

                                   III.   CONCLUSION

      Accordingly, the Court OVERRULES Plaintiff’s objection, ADOPTS the

R&R, and DISMISSES Plaintiff’s Complaint in its entirety. The Court further

CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons,

and the reasons stated in the Magistrate Judge’s R&R, any appeal of this Order

would not be taken in good faith and therefore DENIES Plaintiff leave to appeal

in forma pauperis.

      IT IS SO ORDERED.

                                          /s/ Michael H. Watson
                                          __________________________________
                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT




Case No. 2:19-cv-2770                                                         Page 3 of 3
